Citation Nr: 9920750	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-171 64A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right ear hearing loss 
claimed as resulting from surgical treatment performed at a 
United States Department of Veterans Affairs (VA) hospital in 
June 1992.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945, and from September 1948 to May 1955.  This appeal 
arises from a January 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO), which denied service 
connection for a low back disorder and denied compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for right ear hearing 
loss claimed as resulting from surgery at a VA hospital in 
June 1992.  The issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for right ear hearing loss 
claimed as resulting from VA surgical treatment is addressed 
in a remand which follows this decision.  


FINDING OF FACT

The veteran's claim for service connection for a low back 
disorder is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the 
veteran's spine was normal on entrance examination in July 
1943.  He complained of nervousness in March 1949, and 
reported accompanying symptoms including back pain.  On a 
September 1949 physical examination, a scar was noted on the 
left side of the back, but the spine demonstrated no 
significant abnormalities.  In December 1951, he complained 
of lumbar strain.  The assessment was probable sacroiliac 
strain and a urinalysis was ordered.  A January 1952 note 
indicated that the veteran's low back pain persisted, but 
urinalysis and x-ray examination were negative for 
abnormalities.  On examination, he stood erect.  Forward, 
backward and lateral bending were normal.  There was no 
muscle spasm and straight leg raising was within normal 
limits.  The examiner concluded that there was no orthopedic 
reason for the backache.  The veteran's spine was normal on 
separation examination in May 1955.  

In a May 1979 letter, B. E. Nicholson, M.D. reported treating 
the veteran since 1964.  He had complained of back pain since 
1965 and was seen by several orthopedic surgeons, including 
Dr. Robert McKnight.  Dr. Nicholson reported that Dr. 
McKnight believed the veteran may have had intermittent disc 
protrusions, but there was no clinical or x-ray evidence of 
disc herniation during evaluation in 1965.  

Records of VA medical treatment of the veteran, dating from 
March to July 1994, include a July 1994 medical report 
containing assessments of mild lumbar stenosis at L2-3, and 
lumbosacral degenerative joint disease.  The records do not 
discuss an etiology of the low back disorders.  

At a hearing in November 1997, the veteran testified that he 
injured his back lifting mail bags during service and had had 
low back pain since his injury.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Veterans Appeals (since March 1, 1999, the United 
States Court of Appeals for Veterans Claims or Court) has 
held that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Here, the service medical records show that the veteran 
complained of back pain, but they also show that his back was 
normal on separation examination.  There is no record of any 
complaint, diagnosis, or treatment of the low back for ten 
years after separation, until Dr. Nicholson's letter noting 
the veteran's treatment for back symptoms dating from 1965.  
No medical evidence, including Dr. Nicholson's letter, 
relates the onset of a post-service low back disorder to 
service.  The veteran contends that his low back disorder 
began in service, but the question of medical causation 
requires a medical opinion and, as a layperson, the veteran 
is not competent to provide medical opinions.  Layno.  One of 
the Caluza requirements for establishing a well-grounded 
claim of service connection for a back disorder (the third 
requirement) has not been met.  Without evidence of a nexus 
between the veteran's inservice complaints of back pain and a 
current low back disorder, the claim of service connection 
for a low back disorder is not well-grounded and the claim 
must be denied.  


ORDER

Service connection for a low back disorder is denied.  


REMAND

With regard to the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for right ear hearing 
loss claimed as resulting from surgical treatment performed 
at a VA hospital in June 1992, under 38 U.S.C.A. § 1151, if 
VA hospitalization or medical or surgical treatment results 
in additional disability or death that is not the result of 
the veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a) and 3.800(a).  

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the VA treatment on which the 
claim is based will be compared with the physical condition 
subsequent thereto.  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
treatment is the condition that the treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuation or natural 
progress of the disease or injury for which the veteran was 
treated.  38 C.F.R. § 3.358(b)(1), (2).  Regulations also 
provide that the additional disability or death must actually 
result from VA treatment and not be merely coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the disorder may not be considered to 
have been aggravated by VA treatment.  

The veteran contends that he sustained a right ear hearing 
loss during surgery at the VA Medical Center in Augusta, 
Georgia (VAMC Augusta) in June 1992.  It is undisputed that 
he underwent a myringotomy and the insertion of drainage 
tubes into his ears (M & T procedure) on June 24, 1992.  To 
determine whether additional right ear hearing loss resulted 
from the June 1992 M & T procedure, it is first necessary to 
compare the veteran's right ear hearing acuity prior to the 
procedure with his hearing acuity after the procedure.  

The evidence of record includes a February 1979 letter from 
Carl M. Nechtman, M.D., a physician who treated the veteran 
for what was diagnosed as a bilateral mixed hearing loss.  
Dr. Nechtman indicated that the veteran's treatment included 
placing tympanostomy tubes in his ears.  Dr. Nechtman's 
letter was submitted with a report of his January 1979 
audiometric evaluation of the veteran.  While Dr. Nechtman's 
letter and the January 1979 audiometric evaluation report 
provide information about treatment of the veteran's ears and 
the level of his right ear hearing acuity prior to the M & T 
procedure in June 1992, this evidence dates from many years 
prior to the June 1992 M & T procedure.  

The record suggests that there is additional, pertinent 
evidence which should be obtained.  In VA medical notes, 
dated July 6, 1992, the veteran complained a right ear 
hearing loss after tubes were placed in his ears two weeks 
earlier.  He reported undergoing VA audiological evaluation 
two years earlier, and he referred to previous VA medical 
treatment with drainage tubes, as well as treatment by a 
private physician.  The VA examiner indicated that previous 
audiological results were contained in "Volume 5" and were 
unavailable for review.  The examiner added that the records 
should be obtained for comparison purposes.  

A VA medical note, dated July 20, 1992, included the 
veteran's complaint of decreased right ear hearing acuity 
since the M & T procedure, and his request for  removal of 
the drainage tubes.  The examiner indicated that an audiogram 
from 1989 reflected increased left ear hearing loss, but the 
1989 audiogram is not included in the claims folder.  The 
1989 audiogram could also demonstrate the level of the 
veteran's right ear hearing acuity prior to the M & T 
procedure in June 1992, and should be obtained.  

The above referenced VA medical records date from a time both 
prior, and much closer in time, to the June 1992 M & T 
procedure than Dr. Nechtman's 1979 letter and audiometric 
evaluation report.  Dr. Nechtman may also have provided 
additional treatment of the veteran's ears since 1979.  These 
records must be associated with the claims folder to afford 
the veteran a fair review of his claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for right ear hearing 
loss claimed as resulting from surgical treatment performed 
at a VA hospital in June 1992 is remanded to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all VA and non-VA health 
care providers who have furnished medical 
treatment for his ears, including Dr. 
Carl M. Nechtman after calendar year 
1979.  Once this is completed, the RO 
should first obtain all additional, 
pertinent private medical records.  

Thereafter, the RO should personally 
contact the Director of named VA medical 
facilities or the Director's designee and 
request that an exhaustive search be 
conducted for the complete clinical 
records of treatment of the veteran's 
ears, including records of medical 
treatment of the veteran's ears before 
and after the myringotomy and insertion 
of drainage tubes into his ears on or 
about June 24, 1992.  These records 
should then be associated with the claims 
folder.  

2.  The veteran should then be afforded 
an examination by a VA physician skilled 
in the evaluation of hearing loss 
disability to determine the presence and 
severity of any right ear hearing loss.  
Audiometric testing should be performed.  
The examiner should furnish an opinion as 
to whether it is at least as likely as 
not that any additional right ear hearing 
loss is attributable to the myringotomy 
and insertion of drainage tubes into the 
veteran's ears on June 24, 1992, as 
opposed to being due to the natural 
progress of the right ear hearing 
disorder.  The claims folder, including a 
copy of this remand, must be available to 
the examiner for review in conjunction 
with the examination.  

3.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 may now be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise appropriate.  No action 
is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 

